PER CURIAM:
Rodney H. Williams petitions for a writ of error pursuant to 28 U.S.C. § 1651(a) (2000) and Rule 60(b) of the Federal Rules of Civil Procedure. Williams claims the July 29, 2003, opinion issued in his direct appeal relied upon perjurous statements in the record. Because Williams does not have a right to the relief sought, we deny relief. Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of error. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.